The petition for rehearing complains of the following statement in the original opinion of the court:
"The property here under consideration is substantially of the same character and employed to the same use and purpose as that in the case of Mortgage Bond Company v. Stephens,181 Okla. 419, 74 P.2d 361."
It is pointed out that the articles involved in this case were not listed in the opinion, and that a comparison or the chattels in the two cases discloses that they were not actually of the same character. An examination of the record in this case and the opinion in the Stephens Case, supra, reveals the merit of this contention in so far as the beds are concerned.
The articles involved in the Stephens Case were: (1) Refrigerators built into kitchen cabinets and connected with a central unit in the basement, the kitchen cabinets standing flat on the floor of the kitchen with the refrigerated part under the drain board of the sink; (2) gas ranges connected with the gas outlets in the wall by gas pipe unions; and (3) Murphy beds fastened to the wall on pivots.
The articles involved in the instant case are: (1) Gas steam radiators connected to gas pipes coming out of the wall; (2) gas stoves connected to pipes coming out of the wall; (3) refrigerators attached to a pipe coming from a central compressor located in the basement; and (4) roll-away or folding beds on wheels that are not attached to the walls or to any part of the building.
We held in the Stephens Case that chattels, such as involved there, to become fixtures need not be attached to the apartment building by the materials mentioned in section 11724, O. S. 1931, viz., cement, plaster, nails, bolts or screws. But we did not hold therein that the chattels involved could, or did, become fixtures without any attachment whatever. An examination of the articles dealt with in that case, and the manner of their annexation, is set out above. It can be seen that so far as the gas steam radiators, gas stoves, and refrigerators involved in this case are concerned, the method of their annexation is substantially the same as in the Stephens Case. Thus, being the same character, and employed to the same use and purpose as the property involved in the Stephens Case, they come within the rule therein announced and are fixtures.
But a different situation exists as to the beds. In the Stephens Case, the beds involved were Murphy beds fastened to the wall on pivots; while here, the beds are roll-away beds and are not fastened to the wall or any part of the building. Not being annexed in any way, they retain their character as chattels, and do not fall within the rule announced in the Stephens Case.
The original opinion of the court is hereby modified as to the roll away beds, and the judgment of the trial court as to that item is reversed, with directions to enter judgment for plaintiff, in all other respects the judgment of the trial court is affirmed.
OSBORN, C. J., BAYLESS, V. C. J., and WELCH, CORN, GIBSON, and DAVISON, JJ., concur. RILEY and PHELPS, JJ., absent.